    Case 16-28986       Doc 48    Filed 03/04/20 Entered 03/04/20 16:55:03                 Desc Main
                                  Document     Page 1 of 25




Andrew T. Curtis, Bar No. 13681
LINCOLN LAW CENTER, LLC
921 West Center Street
Orem, UT 84057
Telephone: (801) 224-8282
Facsimile: (800) 584-6826
help@lincolnlaw.com
Attorney for Debtors

     IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH

In re: BRYAN D. POUND                            :       Bankruptcy No. 16-28986
       KATIE S. POUND                            :       Chapter 13
                                                 :       Judge Kevin R. Anderson
                                                 :
Debtors.                                         :       Filed Electronically


       MOTION FOR U.S. BANK NATIONAL ASSOCIATION TO PAY DEBTOR’S
                ATTORNEY’S FEES PURSUANT TO RULE 3002.1


        Bryan D. Pound and Katie Scarlet Snell (the “Debtors”), by and through Counsel, hereby

move the Court to ender an order that U.S. Bank National Association (the “Creditor”) pay the

attorney’s fees incurred by the Debtors’ Counsel pursuant to Fed.R.Civ.P. 3002.1(i).

                                       UNDERLYING FACTS

     1. On October 11, 2016, the Debtors filed their Chapter 13 bankruptcy. The Debtors’ plan

provided for the payment of a pre-petition mortgage arrearage to Specialized Loan Servicing

(“SLS”) in order to cure the loan and become current.1



1
  Debtors note that the original claim was filed by U.S. Bank National Association Trustee and subsequently
transferred to U.S. Bank Trust National Association which apparently was serviced by BSI Financial
Services.
  Case 16-28986       Doc 48    Filed 03/04/20 Entered 03/04/20 16:55:03              Desc Main
                                Document     Page 2 of 25




   2. The Debtors’ prepetition mortgage default was determined by the allowance of U.S. Bank

National Association Trustee’s Proof of Claim No. 8 and the Mortgage Proof of Claim Attachment,

in the amount of $14,623.70.

   3. The Debtors’ Chapter 13 Plan provided for payment of that amount and maintenance of

current payments by the Debtors. It was confirmed by order of this Court and is binding on the

Creditor under 11 U.S.C. § 1327.

   4. On or around November 22, 2017, SLS delivered a letter to the Chapter 13 Trustee stating

that its prepetition arrears were paid in full and no longer asserted a claim against the bankruptcy

estate; and on March 20, 2018, an order was entered that reduced SLS’s prepetition claim to $0.00.

   5. After the Debtors completed their Plan payments, on November 14, 2019, the Trustee filed

a Notice of Final Mortgage Cure Payment in this case pursuant to Fed R. Bankr. P. 3002.1(f). The

amount established as the arrearage to be cured by the Debtors on their mortgage was paid in full,

as confirmed by the Notice of Final Mortgage Cure Payment filed by the Trustee.

   6. The Notice of Final Mortgage Cure Payment filed by the Trustee informed the Creditor of

its obligation to respond and to file a statement indicating whether it agrees that: a) the Debtors

have paid in full the amount required to cure the default on the claim, and b) the Debtors are

otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

   7. On December 5, 2019, the Creditor filed its Response to Notice of Final Cure Payment

agreeing that the Debtors have paid in full the amount required to cure the prepetition default on

the creditor’s claim. In addition, the Mortgagee’s response indicated that the Debtors are in default



                                                 2
     Case 16-28986      Doc 48    Filed 03/04/20 Entered 03/04/20 16:55:03            Desc Main
                                  Document     Page 3 of 25




with their postpetition mortgage payments. The Creditor’s response indicates six (6) post-petition

payments owed for a total delinquency of $8,155.92. (See Exhibit A attached.)

      8. In response, on December 26, 2019, the Debtors filed their Motion to Determine Final Cure

Payment pursuant to Rule 3002.1. [Doc. # 41].

      9. On January 13, 2020, the Creditor filed a response indicating that it had requested copies

of cancelled checks to allow it to “both trace and conduct further research into each of the

transactions at issue.” The response asked that the Debtors’ Motion be denied. [Doc #43] (See

Exhibit B attached.)

      10. On January 24, 2020, the Creditor filed an amended Response to Notice of Final Cure

Payment which indicated that there were no defaulted post-petition arrears. (See Exhibit C

attached.)

      11. The parties appeared at the hearing in this matter on January 27, 2020. At the hearing, and

despite the amended Response, Counsel for the Creditor indicated that there may still be one

missing payment. Further, Counsel had questions regarding the accounting. Counsel then asked

that the matter be continued to sort out the facts. The matters were continued to February 10, 2020.

      12. At the February 10, 2020 hearing the Creditor’s counsel indicated all post-petition

payments were current. The Debtors’ counsel asked for an award of fees pursuant to

Fed.R.Bankr.P. 3002.1(i). The Court required the Debtors to file a separate motion setting forth

the legal basis for the fees. This motion follows.

//



                                                  3
  Case 16-28986        Doc 48    Filed 03/04/20 Entered 03/04/20 16:55:03             Desc Main
                                 Document     Page 4 of 25




                                     APPLICABLE RULES

   13. Rule 3002.1 applies in this matter as the claim is secured by an interest in the Debtors’

principal residence and the plan provided for payment of ongoing mortgage payments by the

Debtors. Fed.R.Bankr.P. 3002.1(a).

   14. Sections 3002.1(f), (g) and (h) provide the mechanism to determine whether the Debtors

are current on mortgage payments at the end of the case.

   15. Section 3002.1(f) requires the Trustee to file a Notice of Final Cure Payment.

   16. Section 3002.1(g) requires a mortgage creditor, within 21 days of the Trustee’s Notice to

file a statement indicating:

           (1) whether it agrees that the debtor has paid in full the amount required to cure the

               default on the claim, and

           (2) whether the debtor is otherwise current on all payments consistent with §

               1322(b)(5) of the Code.

   17. Section 3002.1(h) allows the Debtors to move for a determination whether the Debtors

have cured the default and paid all post-petition amounts.

   18. Section 3002.1(i) states in pertinent part that if a holder of a claim fails to provide any

information as required in subdivision (g) the court may, after notice and hearing, take either or

both of the following actions:

           (1) preclude the holder from presenting the omitted information, in any form, as

               evidence in any contested matter or adversary proceeding in the case, unless the

               court determines that the failure was substantially justified or is harmless; or

                                                 4
 Case 16-28986          Doc 48    Filed 03/04/20 Entered 03/04/20 16:55:03              Desc Main
                                  Document     Page 5 of 25




            (2) award other appropriate relief, including reasonable expenses and attorney’s fees

                caused by the failure.

                                                ISSUE

19. Whether a mortgage company which submitted to the Court inaccurate information concerning

   Debtors’ post-petition mortgage payments, in its Rule 3002.1(g) response, is liable to the

   Debtors for attorney’s fees and costs incurred to rebut the inaccurate information?

                                            ARGUMENT

20. Most courts hold that when a creditor files incorrect or false information pursuant to an

   obligation under Rule 3002.1, it is the equivalent of filing no statement at all.

         Courts have determined that the filing of an incorrect and inaccurate supplement
         under Rule 3002.1(g) statement is the equivalent of filing no statement at all,
         asserting that "when confronted with an incorrect statement, a debtor is left with
         little alternative but to respond with a Rule 3002.1(h) motion, to attend a hearing
         on the motion, and incur attorney's fees and expense." In Re Ferrell, 580 B.R. 181,
         185 (Bankr. D. S.C. 2017).


In re Lopez, No. 17-03902 (ESL), 2019 Bankr. LEXIS 498, at *12 (Bankr. D.P.R. Feb. 20,

2019).

         Rule 3002.1(b) required Nationstar to provide "notice of any change in the payment
         amount, including any change that results from an interest rate or escrow account
         adjustment. . .." The rule requires creditors to provide information without
         expressly saying that the information must be correct. But I conclude that the
         provision of inaccurate information is equivalent to a failure to provide information.
         The purpose of Rule 3002.1, as discussed below, is served only if the creditor
         provides correct information.”); In re Ferrell, 580 B.R. 181, 187 (Bankr. D.S.C.)
         (incorrect statement may be "worse than no statement"); but see In re Trevino, 535
         B.R. 110, 131 (Bankr. S.D. Tex. 2015) (concluding that inaccurate notice does not
         violate Rule 3002.1 and analyzing issue instead under an abuse-of-process
         framework).

                                                   5
     Case 16-28986      Doc 48    Filed 03/04/20 Entered 03/04/20 16:55:03                Desc Main
                                  Document     Page 6 of 25




In re Tollstrup, No. 15-33924-dwh13, at *4 (Bankr. D. Or. Mar. 16, 2018).

         Other courts, while not addressing this legal question head on, have implicitly ruled
         that sanctions provided by Rule 3002.1(I) are available for a motion under Rule
         3002.1(h) when the question is whether the creditor has complied with subdivision
         (g). See In re Ferrell, 580 B.R. 181, 186-88 (Bankr. D. S.C. 2017) (indicating that
         a motion under Rule 3002.1(h) is the proper procedure for debtors who wish to
         challenge the creditor's Rule 3002.1(g) statement); In re Farhat, Case No. 12-30103
         (Bankr. N.D. Cal. Aug. 17, 2017); In re Longmire, Case No. 09-14629 (Bankr.
         W.D. Tenn. Sept. 11, 2015); In re Kreidler. 2013 WL 1334910, at *2-3 (Bankr.
         M.D. Pa. Mar. 29, 2013). This makes sense since subdivision (h) specifically
         references subdivision (g), and subdivision (I) specifically references subdivision
         (g).

         The Code is silent as to procedure, but clearly sanctions are available for a creditor's
         failure to comply with Rule 3002.1(g). Perhaps a debtor could file an opposition to
         the creditor's Rule 3002.1(g) response as opposed to filing a motion under Rule
         3002.1(h). However, this would be putting form over substance. Whether one calls
         it an opposition to the creditor's response under Rule 3002.1(g) or a motion to
         determine the final cure amount under Rule 3002.1(h), the debtors here were
         seeking relief for what they contended was the creditor's failure to comply with
         subdivision (g). In that event, the remedies under subdivision (I) including the
         award of attorney's fees were available, and the bankruptcy court did not err in
         concluding so.


Alvarez v. Bayview Loan Servicing, LLC (In re Alvarez), BAP No. NC-18-1104-BKuF, at

*13-14 (B.A.P. 9th Cir. Dec. 21, 2018).

21. The essential facts in this case are not disputed. The following graph indicates the incorrect

      statements made by the Creditor and the ramifications flowing therefrom.

//

//

//

//

                                                    6
 Case 16-28986       Doc 48    Filed 03/04/20 Entered 03/04/20 16:55:03            Desc Main
                               Document     Page 7 of 25




    Creditor’s           Evidence Statement is             Ramifications of          Debtors’
    Statement                 Incorrect                      Statement              Attorney’s
                                                                                    Time and
                                                                                      Fees**
                    1) Amended Response filed by
 Response under
                    Creditor
 Rule 3002.1(g)                                         1) Debtors had to
                    (See Exhibit C)                                                  3.8 hours
 which contained                                        produce records
 incorrect                                              demonstrating that
                    2) Creditor’s counsel at hearing                                12/14/2019
 information                                            payments were timely
                    on January 27, 2020 indicated                                    through
 asserting post-                                        made.
                    that there was only one payment                                 12/26/2019
 petition
                    at issue. Further, despite his
 mortgage                                               2) Debtors’ counsel
                    paralegal’s filing of the                                         Total:
 arrears.                                               filed the Motion to
                    Amended Response counsel                                         $811.00
                                                        Determine Final Cure
                    indicated he still had questions
 (See Exhibit A)
                    about the accounting.
 Response to        Response indicates “A thorough
 Debtor’s Motion    review of the bank statements       1) Debtors had
 to Determine       provided … identified six (6)       to produce                   1.9 hours
 Final Cure         payments reflected on their bank    cancelled
 requesting the     statements which had not been       checks to the               1/10/2020
 Court deny the     credited to Debtors mortgage        Creditor.                    through
 Debtor’s Motion    payments…” (See Exhibit B,                                      1/27/2020
 that they were     Line 4).                            2) Debtors’ counsel had
 current on their                                       to travel to and attend       Total;
 post-petition                                          the hearing on January       $310.00
 mortgage                                               27, 2020.
 payments.
                                                                                     1.6 hours
 Amended
                                                        The hearing was reset       1/31/2020
 Response that      Creditor’s counsel’s statements
                                                        to 2/10/20. Debtors          through
 there were no      at the January 27, 202
                                                        counsel had to travel to    2/19/2020
 post-petition      hearing. See above.
                                                        and attend this hearing.
 arrears
                                                                                      Total:
                                                                                     $342.00
**Debtors’ Counsel’s full accounting and time records attached as Exhibit D

   22. There is no doubt that but for the Creditor’s factually incorrect Response pursuant to Rule

3002.1(g), the Debtors would not have suffered the time and anxiety gathering proof of their

                                               7
  Case 16-28986       Doc 48    Filed 03/04/20 Entered 03/04/20 16:55:03             Desc Main
                                Document     Page 8 of 25




mortgage payments and the ongoing anxiety of whether the bankruptcy would give them a “fresh

start.” But for Creditor’s Response, Debtors’ counsel wouldn’t have spent time preparing a motion

pursuant to Rule 3002.1(h), gathering additional information from the Debtors, and preparing and

attending two hearings on this matter.

   23. This is a question of equity. Creditors are routinely granted attorney’s fees when filing a

motion for relief from stay for missing mortgage payments. Part of the cure or resolution of those

motions often include payment of creditor’s attorney’s fees. Likewise, when a debtor responds to

a factually inaccurate Response from a creditor, the creditor should pay debtor’s attorney’s fees.

   24. The time incurred by the Debtors’ counsel in responding to the Creditor’s factually

inaccurate Response totaled 7.3 hours amounting to a total billable of $1,463.00 (see Exhibit D

attached).

   WHEREFORE, the Debtors respectfully request the Court enter an order requiring the Creditor

to pay $1,463.00 to Debtors’ Counsel.




Dated this 4th day of March 2020.
                                                     /s/ Andrew T. Curtis
                                                     Attorney for Debtors
                                                     Lincoln Law




                                                 8
 Case 16-28986   Doc 48   Filed 03/04/20 Entered 03/04/20 16:55:03   Desc Main
                          Document     Page 9 of 25




Exhibit A




                                       9
           Case 16-28986
            Case
 Fill in this       16-28986
              information              Doc
                          to identify the case:
                                                Doc 48 Filed
                                                        Filed12/05/19
                                                              03/04/20 Entered
                                                                        Entered12/05/19
                                                                                 03/04/2018:28:12
                                                                                          16:55:03 Desc
                                                                                                    DescMain
                                                                                                         Main
                                                       Document
                                                           Document  Page 10 of 25
                                                                        Page 1 of 4
 Debtor 1               Bryan D Pound
                       __________________________________________________________________

                       Katie Scarlet Snell aka Katie Scarlet Pound
 Debtor 2               ________________________________________________________________
 (Spouse, if filing)
                                                                    Utah
 United States Bankruptcy Court for the:BBBBBBBBBBBBBBBDistrict RIBBBBBBBBBBBBBBBBBBB
                                                                                                      6WDWH
             16-28986 KRA
 &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




Form 4100R
Response to Notice of Final Cure Payment                                                                                                                                     10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                   U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
                                                                                                                                                Court claim no. (if known):
 Name of creditor:                ______________________________________
                                                                                                                                                8
                                                                                                                                                _________________
                                                                                                                     4      8      6    5
 Last 4 digits of any number you use to identify the debtor’s account:                                               ____ ____ ____ ____

                                   2227 East Lennox Lane
 Property address:                 ________________________________________________
                                   Number     Street

                                   _______________________________________________

                                   Saratoga Springs                               UT             84045
                                   ________________________________________________
                                   City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

  ✔
        Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition defaulton
        the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as                                                             $ __________
        ofBBBBBBBBBBBBBBBBBLV


 Part 3:         Postpetition Mortgage Payment

  Check one:

       Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

   $VRIBBBBBBBBBBBBBWKHQH[Wpostpetition payment from the debtor(s) is due on:                              ___BBBBBBB______ LQWKHDPRXQWRIBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                MM / DD / YYYY

  ✔
        Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
                                                                     12/04/2019
        Creditor asserts that the total amount remaining unpaid asRIBBBBBBBBBBLV
        D Total postpetition ongoing payments due:                                                                                                           (a)
                                                                                                                                                                      8,115.92
                                                                                                                                                                    $ __________
        E Total fees, charges, expenses, escrow, and costs outstanding:                                                                                  +   (b)   $ __________

        F Total. Add lines a and b.                                                                                                                          (c)     8,115.92
                                                                                                                                                                    $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                                            07/01/2019
                                                                                                                ____BBBBBBB_____
        due on:                                                                                                 MM / DD / YYYY


Form 4100R                                                                 Response to Notice of Final Cure Payment                                                         page 1
           Case
            Case16-28986
                 16-28986 Doc
                           Doc48 Filed
                                  Filed12/05/19
                                        03/04/20 Entered
                                                  Entered12/05/19
                                                           03/04/2018:28:12
                                                                    16:55:03 Desc
                                                                              DescMain
                                                                                   Main
                                 Document
                                     Document  Page 11 of 25
                                                  Page 2 of 4
                 Bryan D Pound                                                                                    16-28986 KRA
Debtor 1        _______________________________________________________                       Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  ,IWKHFUHGLWRUGLVDJUHHVLQ3DUWWKDWWKHSUHSHWLWLRQDUUHDUDJHKDVEHHQSDLGLQIXOORUVWDWHVLQ3DUWWKDWWKH
  GHEWRU V DUHQRWFXUUHQWZLWKDOOSRVWSHWLWLRQSD\PHQWVLQFOXGLQJDOOIHHVFKDUJHVH[SHQVHVHVFURZDQG
  FRVWVWKHFUHGLWRUPXVWDWWDFKDQLWHPL]HGSD\PHQWKLVWRU\GLVFORVLQJWKHIROORZLQJDPRXQWVIURPWKHGDWHRIWKH
  EDQNUXSWF\ILOLQJWKURXJKWKHGDWHRIWKLVUHVSRQVH
         DOOSD\PHQWVUHFHLYHG
         DOOIHHVFRVWVHVFURZDQGH[SHQVHVDVVHVVHGWRWKHPRUWJDJHDQG
         DOODPRXQWVWKHFUHGLWRUFRQWHQGVUHPDLQXQSDLG




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
        I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               8__________________________________________________
                 /s/ Armand J. Howell
                  Signature
                                                                                              Date    12/05/2019
                                                                                                      ________________




 Print              Armand J. Howell
                   _________________________________________________________                  Title    Attorney at Law
                                                                                                      ___________________________________
                   First Name                      Middle Name         Last Name




 Company            Halliday, Watkins & Mann, P.C.
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address            376 East 400 South, Suite 300
                   _________________________________________________________
                   Number                 Street


                   Salt Lake City, UT 84111
                   ___________________________________________________
                   City                                                State       ZIP Code




 Contact phone      801
                   (______) 355
                            _____– 2886
                                   _________                                                  Email info@hwmlawfirm.com




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
Case
 Case16-28986
      16-28986 Doc
                Doc48 Filed
                       Filed12/05/19
                             03/04/20 Entered
                                       Entered12/05/19
                                                03/04/2018:28:12
                                                         16:55:03 Desc
                                                                   DescMain
                                                                        Main
                      Document
                          Document  Page 12 of 25
                                       Page 3 of 4



                                     MAILING CERTIFICATE

        The undersigned hereby certifies that a true and correct copy of this Response to

 Final Cure Payment was mailed by first class mail, postage prepaid, or via ECF, this 5th

 day of December, 2019, to each of the following:

           Bryan D Pound and Katie Scarlet           Andrew T Curtis
           Snell                                     Via ECF
           2227 East Lennox Lane                     Debtors' Attorney
           Saratoga Springs, UT 84043
           Debtors                                   Lon Jenkins
                                                     Via ECF
           United States Trustee                     Chapter 13 Trustee
           Via ECF

                                                          /s/ Armand J. Howell
                                                          Armand J. Howell
                                                                        Case
                                                                         Case16-28986
                                                                              16-28986 Doc
                                                                                        Doc48 Filed
                                                                                               Filed12/05/19
                                                                                                     03/04/20 Entered
                                                                                                               Entered12/05/19
                                                                                                                        03/04/2018:28:12
                                                                                                                                 16:55:03 Desc
                                                                                                                                           DescMain
                                                                                                                                                Main
                                                                                              Document
                                                                                                  Document  Page 13 of 25
                                                                                                               Page 4 of 4
                                                                                                                                       Payment Changes
                                                                                             Date                    P&I                  Escrow       Total                Notice Filed
                                                                                                    12/19/2016             $1,080.20         $214.89         $1,295.05      Filed w/ POC
                                                                                                      1/1/2018             $1,080.20         $279.76         $1,359.96      NOPC
                                                                                                     12/1/2019             $1,080.20         $235.92         $1,316.12      NOPC




                     Loan Information
Loan #
Borrower                    POUND
BK Case #                   16-28986
Date Filed                  10/11/2016
First Post Petition Due
Date                        11/1/2016
POC Covers

          Date                    Amount Rcvd   Late Charges Incurred    Post Pet Due Date    Contractual Due Date         Amt Due         Over/Short     Suspense Credit    Suspense Debit   Suspense Balance    APO Credit   APO Debit   APO Suspense Balance APO Paid to Date   POC Arrears Credit   POC Debit   POC Suspense Balance POC Paid to Date   Comments
             11/3/2016             $1,295.09                                11/1/2016                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             12/6/2016             $1,295.09                                12/1/2016                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
            12/29/2016             $1,295.09                                 1/1/2017                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             1/30/2017             $1,295.09                                 2/1/2017                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             2/27/2017             $1,296.09                                 3/1/2017                                      $1,295.09             $1.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             3/28/2017             $1,295.09                                 4/1/2017                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             4/25/2017             $1,295.09                                 5/1/2017                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             5/24/2017             $1,295.09                                 6/1/2017                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             6/27/2017             $1,295.09                                 7/1/2017                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             7/25/2017             $1,295.09                                 8/1/2017                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             9/21/2017             $1,295.09                                 9/1/2017                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
            10/17/2017             $1,295.09                                10/1/2017                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
            10/31/2017             $1,295.09                                11/1/2017                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             12/9/2017             $1,295.09                                12/1/2017                                      $1,295.09             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
               1/1/2018            $1,359.96                                 1/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
               3/2/2018            $1,359.96                                 2/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
               4/3/2018            $1,359.96                                 3/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
               5/1/2018            $1,359.96                                 4/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             5/30/2018             $1,359.96                                 5/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             7/31/2018             $1,359.96                                 6/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
               9/4/2018            $1,359.96                                 7/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             11/2/2018             $1,359.96                                 8/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             12/4/2018             $1,359.96                                 9/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
               2/7/2019            $1,359.96                                10/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
               3/4/2019            $1,359.96                                11/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             4/30/2019             $1,359.96                                12/1/2018                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
               6/4/2019            $1,359.96                                 1/1/2019                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
               7/2/2019            $1,359.96                                 2/1/2019                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             9/10/2019             $1,359.96                                 3/1/2019                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             10/1/2019             $1,359.96                                 4/1/2019                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
            10/29/2019             $1,359.96                                 5/1/2019                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
             12/2/2019             $1,359.96                                 6/1/2019                                      $1,359.96             $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                                                                                                 $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                                                                                                 $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                                                                                                 $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
PAST DUE PAYMENT                                                             7/1/2019                                      $1,359.96        -$1,359.96                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                             8/1/2019                                      $1,359.96        -$1,359.96                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                             9/1/2019                                      $1,359.96        -$1,359.96                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                            10/1/2019                                      $1,359.96        -$1,359.96                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                            11/1/2019                                      $1,359.96        -$1,359.96                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                            12/1/2019                                      $1,316.12        -$1,316.12                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                                                                                                 $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                                                                                                 $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                                                                           $8,115.92        -$8,115.92                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
                                                                                                                                                 $0.00                                                    $0.00                                            $0.00           $0.00                                                    $0.00           $0.00
 Case 16-28986   Doc 48    Filed 03/04/20 Entered 03/04/20 16:55:03   Desc Main
                          Document      Page 14 of 25




Exhibit B




                                       10
Case 16-28986   Doc 48
                    43    Filed 03/04/20
                                01/13/20 Entered 03/04/20
                                                   01/13/20 16:55:03
                                                            15:57:34   Desc Main
                         Document
                          Document Page Page15
                                             1 of 3
                                                  25
Case 16-28986   Doc 48
                    43    Filed 03/04/20
                                01/13/20 Entered 03/04/20
                                                   01/13/20 16:55:03
                                                            15:57:34   Desc Main
                         Document
                          Document Page Page16
                                             2 of 3
                                                  25
Case 16-28986   Doc 48
                    43    Filed 03/04/20
                                01/13/20 Entered 03/04/20
                                                   01/13/20 16:55:03
                                                            15:57:34   Desc Main
                         Document
                          Document Page Page17
                                             3 of 3
                                                  25
 Case 16-28986   Doc 48    Filed 03/04/20 Entered 03/04/20 16:55:03   Desc Main
                          Document      Page 18 of 25




Exhibit C




                                       11
           Case 16-28986
            Case
 Fill in this       16-28986
              information              Doc
                          to identify the case:
                                                Doc 48 Filed
                                                        Filed01/24/20
                                                              03/04/20 Entered
                                                                        Entered01/24/20
                                                                                 03/04/2016:36:57
                                                                                          16:55:03 Desc
                                                                                                    DescMain
                                                                                                         Main
                                                       Document
                                                           Document  Page 19 of 25
                                                                        Page 1 of 3
 Debtor 1               Bryan D Pound
                       __________________________________________________________________

                       Katie Scarlet Snell aka Katie Scarlet Pound
 Debtor 2               ________________________________________________________________
 (Spouse, if filing)
                                                                    Utah
 United States Bankruptcy Court for the:BBBBBBBBBBBBBBBDistrict RIBBBBBBBBBBBBBBBBBBB
                                                                                                      6WDWH
             16-28986 KRA
 &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




Form 4100R
Response to Notice of Final Cure Payment                                                                                           AMENDED                                   10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                   U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
                                                                                                                                                Court claim no. (if known):
 Name of creditor:                ______________________________________
                                                                                                                                                8
                                                                                                                                                _________________
                                                                                                                     4     8       6    5
 Last 4 digits of any number you use to identify the debtor’s account:                                               ____ ____ ____ ____

                                   2227 East Lennox Lane
 Property address:                 ________________________________________________
                                   Number     Street

                                   _______________________________________________

                                   Saratoga Springs                               UT             84045
                                   ________________________________________________
                                   City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

  ✔
        Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition defaulton
        the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as                                                             $ __________
        ofBBBBBBBBBBBBBBBBBLV


 Part 3:         Postpetition Mortgage Payment

  Check one:

  ✔
        Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
                                                                                                              01/01/2020
          01/24/2020
   $VRIBBBBBBBBBBBBBWKHQH[Wpostpetition payment from the debtor(s) is due on:                              ___BBBBBBB______ LQWKHDPRXQWRIBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                    1,316.12
                                                                                                                MM / DD / YYYY

       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
                                                                    
        Creditor asserts that the total amount remaining unpaid asRIBBBBBBBBBBLV
        D Total postpetition ongoing payments due:                                                                                                           (a)   $ __________
        E Total fees, charges, expenses, escrow, and costs outstanding:                                                                                  +   (b)   $ __________

        F Total. Add lines a and b.                                                                                                                          (c)   $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                                             ____BBBBBBB_____
        due on:                                                                                                 MM / DD / YYYY


Form 4100R                                                                 Response to Notice of Final Cure Payment                                                         page 1
           Case
            Case16-28986
                 16-28986 Doc
                           Doc48 Filed
                                  Filed01/24/20
                                        03/04/20 Entered
                                                  Entered01/24/20
                                                           03/04/2016:36:57
                                                                    16:55:03 Desc
                                                                              DescMain
                                                                                   Main
                                 Document
                                     Document  Page 20 of 25
                                                  Page 2 of 3
                 Bryan D Pound                                                                                    16-28986 KRA
Debtor 1        _______________________________________________________                       Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  ,IWKHFUHGLWRUGLVDJUHHVLQ3DUWWKDWWKHSUHSHWLWLRQDUUHDUDJHKDVEHHQSDLGLQIXOORUVWDWHVLQ3DUWWKDWWKH
  GHEWRU V DUHQRWFXUUHQWZLWKDOOSRVWSHWLWLRQSD\PHQWVLQFOXGLQJDOOIHHVFKDUJHVH[SHQVHVHVFURZDQG
  FRVWVWKHFUHGLWRUPXVWDWWDFKDQLWHPL]HGSD\PHQWKLVWRU\GLVFORVLQJWKHIROORZLQJDPRXQWVIURPWKHGDWHRIWKH
  EDQNUXSWF\ILOLQJWKURXJKWKHGDWHRIWKLVUHVSRQVH
         DOOSD\PHQWVUHFHLYHG
         DOOIHHVFRVWVHVFURZDQGH[SHQVHVDVVHVVHGWRWKHPRUWJDJHDQG
         DOODPRXQWVWKHFUHGLWRUFRQWHQGVUHPDLQXQSDLG




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
        I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               8__________________________________________________
                 /s/ Armand J. Howell
                  Signature
                                                                                              Date    01/24/2020
                                                                                                      ________________




 Print              Armand J. Howell
                   _________________________________________________________                  Title    Attorney at Law
                                                                                                      ___________________________________
                   First Name                      Middle Name         Last Name




 Company            Halliday, Watkins & Mann, P.C.
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address            376 East 400 South, Suite 300
                   _________________________________________________________
                   Number                 Street


                   Salt Lake City, UT 84111
                   ___________________________________________________
                   City                                                State       ZIP Code




 Contact phone      801
                   (______) 355
                            _____– 2886
                                   _________                                                  Email info@hwmlawfirm.com




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
Case
 Case16-28986
      16-28986 Doc
                Doc48 Filed
                       Filed01/24/20
                             03/04/20 Entered
                                       Entered01/24/20
                                                03/04/2016:36:57
                                                         16:55:03 Desc
                                                                   DescMain
                                                                        Main
                      Document
                          Document  Page 21 of 25
                                       Page 3 of 3



                                      MAILING CERTIFICATE

        The undersigned hereby certifies that a true and correct copy of this Amended Response to

 Final Cure Payment was mailed by first class mail, postage prepaid, or via ECF, this 24th

 day of January, 2020, to each of the following:

           Bryan D Pound and Katie Scarlet           Andrew T Curtis
           Snell                                     Via ECF
           2227 East Lennox Lane                     Debtors' Attorney
           Saratoga Springs, UT 84043
           Debtors                                   Lon Jenkins
                                                     Via ECF
           United States Trustee                     Chapter 13 Trustee
           Via ECF

                                                          /s/ Armand J. Howell
                                                          Armand J. Howell
 Case 16-28986   Doc 48    Filed 03/04/20 Entered 03/04/20 16:55:03   Desc Main
                          Document      Page 22 of 25




Exhibit D




                                       12
    Case 16-28986        Doc 48      Filed 03/04/20 Entered 03/04/20 16:55:03                         Desc Main
                                    Document      Page 23 of 25




                                                Exhibit D


 Worked      Logged Spent    Task    Summary                                          Role        Rate     Billed
            Andrew T.                                                                   Sr.
2/19/2020             0.1  Drf Order     Fixed order and e-filed                                 $285.00    $0.00
              Curtis                                                                 Attorney
            Andrew T.                  SMS to/from clients re status,                   Sr.
2/11/2020             0.2 SMS Commun                                                             $285.00    $0.00
              Curtis                         hearing outcome                         Attorney

                                   Process
             Crisitian
2/11/2020                0.1   Inbound Email      Uploaded documents to case         Paralegal   $125.00    $0.00
             Manzo
                                 from Client

                                 Hearing on
             Lou G.                                                                     Sr.
2/10/2020                0.3      Mtn. to       Attended hearing; requested fees                 $285.00   $85.50
             Harris                                                                  Attorney
                                 Determine
            Andrew T.                           No response; sent another email         Sr.
2/6/2020                 0.1     Drf Order                                                       $285.00   $28.50
             Curtis                             to Armand Howell                     Attorney
            Andrew T.                           Drafted order and sent email to         Sr.
2/3/2020                 0.6     Drf Order                                                       $285.00   $171.00
             Curtis                             Armand Howell                        Attorney
                                             Emailed Armand Howell proof of
            Andrew T.             Email to                                     Sr.
2/3/2020                 0.1                 Jan 2020 and Feb 2020 mortgage                      $285.00   $28.50
             Curtis            Armand Howell                                Attorney
                                             payments

                                            Obtained Jan 2020 and Feb 2020
            Andrew T.           Process SMS                                             Sr.
1/31/2020                0.1                mortgage payments/proof;                             $285.00   $28.50
             Curtis             from Client                                          Attorney
                                            reviewed and saved to case

                                                Attended hearing; spoke with Mr.
                                                Armand Howell; hearing
                                 Hearing on     continued to allow Mr. Howell a
            Andrew T.                                                                   Sr.
1/27/2020                0.1      Mtn. to       thorough review of docs                          $285.00   $28.50
             Curtis                                                                  Attorney
                                 Determine      provided. Sent SMS to Bryan
                                                Pound re proof of Jan and Feb
                                                2020 payments
                                 Hearing on
            Andrew T.                                                                   Sr.
1/27/2020                0.2      Mtn. to       Prepared for hearing                             $285.00   $57.00
             Curtis                                                                  Attorney
                                 Determine
                                                 Discussed hearing with Client; no
                                                 need to attend (evidence appears
            Andrew T           Call to Client re                                        Sr.
1/27/2020                0.1                     to have been accepted by                        $285.00   $28.50
             Curtis                Hearing                                           Attorney
                                                 mortgage); discussed potential
                                                 outcomes
    Case 16-28986       Doc 48      Filed 03/04/20 Entered 03/04/20 16:55:03                       Desc Main
                                   Document      Page 24 of 25



                                               Discussion with ATC re motion
                                  Draft        to deem mortgage current,
              James J                                                                Sr.
1/24/2020               0.4     Contested      provided him with caselaw and                  $285.00    $0.00
               Haller                                                             Attorney
                                 Order         proposed argument for hearing
                                               on Monday.


                                               Spoke with client re attending
                                  Draft
              Maria                            hearing with Atty. Sent him SMS
1/24/2020               0.2     Contested                                         Paralegal   $125.00   $25.00
              Raviela                          with time and location. Created
                                 Order
                                               task to remind him on Monday.

                                           Inbound SMS from client re:
             Andrew T          Process SMS
1/17/2020               0.1                documents; uploaded and notified Attorney          $285.00    $0.00
              Curtis            Response
                                           paralegal
                                  Draft        Reviewed and saved email from
             Andrew T
1/17/2020               0.1     Contested      Mr. Howell confirming receipt of   Attorney    $285.00   $28.50
              Curtis
                                 Order         cancelled checks
                                           Inbound SMS from client re:
             Andrew T          Process SMS
1/17/2020               0.1                documents; uploaded and notified Attorney          $285.00    $0.00
              Curtis            Response
                                           paralegal
                                           Inbound SMS from client re:
             Andrew T          Process SMS
1/17/2020               0.1                documents; uploaded and notified Attorney          $285.00    $0.00
              Curtis            Response
                                           paralegal
                                               Reviewed email from Client re
                                               cancelled checks requested by Mr.
             Andrew T            Process
1/17/2020               0.1                    Howell; reviewed and saved        Attorney     $285.00   $28.50
              Curtis            Objections
                                               documents; email to Mr. Howell
                                               with documents

                                               Received SMS and email from
                                  Draft
             Andrew T                          Client with Dec 2018 payment
1/17/2020               0.1     Contested                                         Attorney    $285.00   $28.50
              Curtis                           cancelled check; reviewed; saved
                                 Order
                                               to file; emailed Armand Howell

                               Deadline for Call to Client re cancelled checks
             Andrew T
1/14/2020               0.2   Bryan and Katie for Wells Fargo; discussed          Attorney    $285.00   $57.00
              Curtis
                                  Pound       Armand Howell's request

                                               Email received from opposing
                                               counsel; reviewed; replied;
             Andrew T            Pending
1/10/2020               0.1                    emailed Client re Opposing         Attorney    $285.00   $28.50
              Curtis             Response
                                               Counsel's request for cancelled
                                               checks to prove payments

                               Legal Issue:    Reviewed bank stmts provided by
             Andrew T              Mrtg        Client; drafted mtn and NOH; e-
12/26/2019              2.1                                                    Attorney       $285.00   $598.50
              Curtis          Delinquency      filed and mailed; calendar
                              Obj. to Notice   updated; emailed Client status
    Case 16-28986      Doc 48      Filed 03/04/20 Entered 03/04/20 16:55:03                     Desc Main
                                  Document      Page 25 of 25



                                            Call from concerned Client re
                             Inbound Call -
             Kevin                          status of mortgage payments;
12/20/2019             0.3      re Mrtg                                        Paralegal   $125.00    $37.50
             Castelo                        reviewed notes and provided
                               Payments
                                            response to Client
                              Legal Issue:
                                            Reviewed history of mrtg pmts
             Maria                Mrtg
12/16/2019             1.1                  2016 - 2019. Emailed mrtg co's     Paralegal   $125.00   $137.50
             Raviela         Delinquency
                                            atty.
                             Obj. to Notice

                                            Walk in re: documents; Wells
             Madison          Walk in re:
12/16/2019             0.1                  Fargo transactio history provided; Paralegal   $125.00    $12.50
             Hansen           Document
                                            uploaded and notified paralegal

                              Legal Issue:
                                            Reviewed documents provided by
             Maria                Mrtg
12/14/2019             0.1                  Client; emailed proof of pmts to Paralegal     $125.00    $12.50
             Raviela         Delinquency
                                            Mrtg Co's atty.
                             Obj. to Notice

                                           Processed email from client re:
                                           disagreement with $8k+ mortgage
             Victor             Process
12/12/2019             0.1                 payment delinquency; documents Paralegal        $125.00    $12.50
             Preza           Inbound Email
                                           provided; uploaded and notified
                                           paralegal

                                                                                            Total : $1,463.00
